NO. 07-10-0005-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL C

                                   APRIL 28, 2010

                         ______________________________


                         ALLAN W. SHEPHERD, APPELLANT

                                         V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

              FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2009-424,407; HONORABLE JIM BOB DARNELL, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Following an open plea of guilty to aggravated assault on a family member with a

deadly weapon, Appellant, Allan Shepherd, was convicted and a jury sentenced him to

ten years confinement.     Appellant timely filed a notice of appeal challenging his

conviction.
        Pending before this Court is Appellant's Motion to Dismiss Appeal in which he

requests that his notice of appeal be withdrawn and the appeal be dismissed.       As

required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is

signed by Appellant and his attorney. No decision of this Court having been delivered,

the motion is granted and the appeal is dismissed. No motion for rehearing will be

entertained and our mandate will issue forthwith.


        Accordingly, the appeal is dismissed.


                                                Patrick A. Pirtle
                                                    Justice

Do not publish.




                                            2